Title: To Benjamin Franklin from Isaac All, 5 [August] 1781
From: All, Isaac
To: Franklin, Benjamin


Dear Sir
L’Orient [August] 5th. 1781.
I take the liberty to inform you of my arrival at place the first instant on board the Ship Ann, having been Just six Weeks from Philadelphia and According to the Request of Mr Wharton Send the Packet he intrusted to my Care. Your Letters were forwarded per next Post after our Arrival. The Gentleman who will deliver you the Packet is a Mr. Price formerly a Merchant in Canada who perhaps you may know— from the acquaintance I made on the Passage he Appears to be a Gentleman of great Candor and well acquainted with the Affairs of our Country which will be A Sufficient introduction to you.
I need not say any thing Respecting your Family as your Letters fully inform you Concerning them. It is most probable I shall Remain in this Country Some Months as I am on a Scheme of Building a large Ship for the Trade between this place & Philada.
And hope to have the honor of a line from you at your leisure on Any Commands you may Charge me with as I shall have a particular pleasure to execute any thing for you in my Power. My Compts. [to] W.T.F. Shall be very [happy] to hear— that B. Beache [is] well and improving in his education. There are Several Vessels may be expected from Philada. Soon. The Ann Capn. Josiah will Sail I believe in four Weeks. The Ann is a Very Fast Sailing Vessel, well Armed & Manned for her Size and well Commanded, if she should be Ready sooner I will do my self the Honour to inform You.
I am Dear Sir Your Most Affectionate and Most Obedt Servant
Isaac All
 
Addressed: His Excellency / Benjamin Franklin / &c &c &c / A Pasy / Prés / Paris / per favour Mr. Price
Notation: All
